Ladd, J.
In September, 1895, McClure was the owner of a lot in the city of Des Moines, and conveyed it by warranty deed, delivered to plaintiff September 27, of the same year, in pursuance of an oral contract so to do made September 3, previous. The agreed consideration was eight hundred dollars, of which four hundred and sixteen dollars was credited on an antecedent indebtedness, and three hundred and eighty-four dollars, a mortgage on the lot, subject to- which Calla - nan took the deed Two judgments by default were ordered in favor of the defendant and against McClure September 24,1895, and entries therefor were signed by the trial judge and indorsed “Filed” by the clerk, on the *673same day, but were not recorded in the record book or entered until the twenty-eighth or thirti eth of the same month, and after the conveyance to Oallanan. Are these judgments liens on the land? Section 3801 of the Code provides that “judgments in the supreme or district courts of this state or in the circuit or district courts of the United States, within this, state, are lien® upon the real estate owned by the defendant at the time of such rendition, 'and also upon all he may subsequently acquire, for the period of ten years from the date of the judgment.” What is meant by the “time of such rendition?” Rendering a judgment is the judicial act of the court in pronouncing the sentence of the law upon the facts in controversy, as ascertained from the pleadings and the evidence; and, technically, the ministerial act of spreading upon the record a statement of the final conclusion reached by the court is not included therein. Black, Judgments, section 106; Shuster v. Rader, 13 Colo. 329 (22 Pac. Rep. 505); Blatchford v. Newberry, 100 Ill. 489; Conwell v. Kuykendall, 29 Kan. 707; Hall v. Tuttle, 40 Am. Dec. 382, and note; Stephens v. Santee, 49 N Y., 39; Durant v. Comegys, 2 Idaho, 809 (35 Am. St. 267; 26 Pac. Rep. 755); In re Cook’s Estate, 77 Cal. 220 (11 Am. St. 276; 17 Pac. Rep. 923, and 19 Pac. Rep. 431). But, in construing this statute, its relation to others on the same subject, and the sense in which the words are used, a® determined by this court, must be considered. Every final adjudication of the rights of the parties in an- action is a judgment. Code, section 3769. All judgments .and orders must be entered on the record of the court, and must specify clearly the relief granted or order made in the action. Code, section 3784. It will be noticed that the definition of a “judgment” in the Code differs somewhat from that of some of the lexicographers, in that it is a final adjudication. Zeigler v. Vance, 3 Iowa, 528; Taylor v. Runyon, 3 Iowa, *674474. See definitions by authorities collected in 12 Am. & Eng. Enc. Law. In Humphrey v. Havens, 9 Minn. 318 (Gil. 301), it was field that, where a writ of error must be issued: within a year after the “rendition of judgment,” the time began to run from the entry of judgment or order, on the record. The question was first suggested in this court in Brown v. Scott, 2 G. Greene, 454; Kinney, J., remarking: “We are at a loss to know how the justice could have rendered a judgment that would have any force or virtue without rendering that judgment in proper form in the docket which he is required by law to keep for that purpose. It is true, he might, in his mind, resolve upon entering the judgment; but, unless put into shape and form, it would be as though no judgment at all had existed in the mind.” In Case v. Plato, 54 Iowa, 64, the court, through Day, J., after quoting the statutes., said: “It is apparent from, the foregoing provisions that it is essential to the validity of a judgment that it should be entered upon the record book. This is the book in which a statement of the proceedings of the court is kept, and to which appeal must always be made to' determine what has been done. The theory of the law is that it is kept under the direction and supervision of the judge, is approved by him, and constitutes the only proof of his acts.” In Balm v. Nunn, 63 Iowa, 641, the opinion is by Beck, J., who said: “There can be no judgment until it is entered in the proper record' of the court. It cannot exist in the memory of the officers of the court, nor in the memoranda entered upon the books not intended to preserve the record of judgments. * * * It is not competent to prove a judgment in any other way than by the production of the proper record thereof.” Insurance Co. v. Hesser, 77 Iowa, 381, seems to be decisive. In that case, the judgment was. erroneously indexed, and the court, in holding it was not a. lien superior to a subsequent mortgage, bases its conclusion *675on three grounds: (1) No constructive notice was imparted owing to the failure to index; (2) the judgment, before it become© a lien, must be of record, i e., entered in the record booh required by the statute; (3) a judgment is not rendered, so as to be effective and capable of enforcement, until it is “made up, finished, stated or delivered” in the form and manner, and entered of record as required by the statutes. Appellee insists the last two grounds amount to no more than dicta, but these are not stated in the way of argument, but as conclusions of law. In Winter v. Coulthard, 94 Iowa, 312, the court had announced its decisions; but these had not been entered of record, and the executions were held invalid because m» judgments existed. The judge’s calendar is not a record of the court, but entries therein announce his conclusions, and are intended for the guidance of the clerk. Traer v. Whitman, 56 Iowa, 443; Miller v. Wolf, 63 Iowa, 233; State v. Manley, 63 Iowa, 344; Burroughs v. Ellis, 76 Iowa, 649. While not proof of a decree or judgment, such minutes may tend to show a decree or judgment has been ordered. In re Edwards’ Estate, 58 Iowa, 431. If the record is the only proof of a judgment, as has been repeatedly held by this court, then how can a judgment be said to have been rendered before spread on the records, when its very existence prior to that time cannot be established ? If the statute making the judg' ment a lien “at the time of such rendition” refers, to the time of announcement by the judge, rather than when entered on the proper books, it would certainly be capable of enforcement by execution. Section 3954 of the Code. But it was adjudged otherwise in Winter v. Coulthard, supra. If the court has announced judgment, the clerk may complete the record after the term. Code, section 242. But until the record is prepared no evidence exists of the rendition of the judgment. These records are under the control of the court (section 248 *676of the Code), and through them it speaks the final adjudication defined by the statute as a judgment Until so rendered, there is no judgment. The Code contains no provisions relating to judgment forms signed by the judge, and these .amounted to no more than directions-for judgments. Until recorded, they were not such, but merely evidence that the court had ordered judgments, and approved their form. This view finds- support in Babcock v. Wolf, 70 Iowa, 676, and Guthrie v. Guthrie, 71 Iowa, 744. In these cases decisions were, by agreement, to be made in vacation, and were written a,nd signed by the judges before the expiration of their terms of - office, though not -delivered in the clerk’s- office- until afterwards. In the former it is said: “Now, we think the decision was made when it was deposited- in the express office at Afton. Under the agreement of the parties, it was as complete then a-s if there had been no agreement, and the judge had -entered a decision in his minutes in open court, because the parties- agreed that the -decision w-as not to- be made -at Clarincl-a.” But it did not have the force of a judgment until spread upon the records as required by law. — Reversed.